 

—

N NN NY NN NY NY YQ ee em eee
eo ss DH UA FP WD NYO —|§ COD OO BSB sas DB OT F&F WD NH - DS

Oo oo ~ aN nN -F WY N

Case 2:18-cv-01164-MJP Document 46 Filed 05/28/19 Page 1 of 4

Honorable Marsha J . Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DAVID GOLDSTINE, NO. 2:18-cv-01164 MJP

Plaintiff, UNOPPOSED MOTION AND ORDER
GRANTING EXTENSION OF TIME TO
FILE RESPONSIVE PLEADING |

Vv.

FEDEX FREIGHT, INC., a Washington State
entity; “DOE(S) 1- 100”, employees of FEDEX
FREIGHT, INC.; and CORPORATION(S)
XYZ 1-100,

Defendants.

 

 

 

 

I. UNOPPOSED MOTION

Defendant FedEx Freight, Inc. (“FedEx”) hereby moves the Court for a 1-day extension of
time to respond to Plaintiff’s Motion to Compel. Pursuant to LCR 7(d), the current due date for
FedEx’s response is scheduled for May 29, 2019. FedEx requests the above-described 1-day
extension due to a scheduling conflict that has hindered its ability to adequately respond to
Plaintiff's Motion to Compel by the currently scheduled response date of May 29, 2019. Plaintiff's
counsel has been advised and has consented to the above-requested extension of the deadline for

FedEx’s response to Plaintiff's Motion to Compel to May 30, 2019.

STIPULATED MOTION AND ORDER KARR TUTTLE CAMPBELL

GRANTING EXTENSION OF TIME TO FILE | 701 Fifth Avenue, Suite 3300
RESPONSIVE PLEADING- 1 seat ain (0G 203 1313

#1249208 v1 / 43010-011 Fax: (206) 682 7100

 

 

 
 

0 Oo NW DN WNW FB WH Hw =

RW NY NH KH HY KD DN ee a ea ei ea
SOegRkR ORR’ CR DRAPE DOSAS

 

 

Case 2:18-cv-01164-MJP Document 46 Filed 05/28/19 Page 2 of 4

It is so stipulated this 28" day of May, 2019.

KARR TUTTLE CAMPBELL

s/ Medora A. Marisseau

Medora Marisseau, WSBA No. 23114
701 Fifth Avenue, Suite 3300

Seattle, WA 98104

Telephone: 206-223-1313

Facsimile: 206-682-7100

Email: mmarisseau@karrtuttle.com

/s Donald H. Snook

Donald H. Snook, Pro Hac Vice
FedEx Freight, Inc.

1715 Aaron Brenner Drive, Ste 600
Memphis, TN 38120

Telephone: 901-434-8305
Facsimile: 901-468-1765

Email: donald.snook@fedex.com

Attorneys for Defendant FedEx Freight, Inc.

STIPULATED MOTION AND ORDER

GRANTING EXTENSION OF TIME TO FILE

RESPONSIVE PLEADING- 2
#1249208 v1 / 43010-011

/s/ Ada K. Wong

Ada K. Wong, WSBA #45936
Attorney for Plaintiff

6100 219" St. SW, Suite 480
Mountlake Terrace, WA 98043
Tel: (206) 259-1259

Fax: (855) 925-0529

E-mail: ada@akw-law.com

KARR TUTTLE CAMPBELL
701 Fifth Avenue, Suite 3300 °

Seattle, Washington 98104

Main: (206) 223 1313

Fax: (206) 682 7100

 

 

 
 

—

in Ww nN — Oo \o oc ~ On WN > wo No — oS ‘oO Co ~~ N wr - w NO

N
Ww

27
28

 

 

Case 2:18-cv-01164-MJP Document 46 Filed 05/28/19 Page 3 of 4

ORDER

THIS MATTER having come before the Court on the Unopposed Motion for Order
Granting Extension of Time to File Responsive Pleading, and the Court having considered the
Motion, hereby orders as follows:

It is ORDERED that the due date for Defendant’s response to Plaintiff's Motion to Compel

shall be extended to May 30, 2019.

DATED this 28 day of May, 2019.

Cte —

The Honorable Marfha J. Pechman

 

 

 

Presented by:

KARR TUTTLE CAMPBELL

s/ Medora A. Marisseau /s/ Ada K. Wong

Medora Marisseau, WSBA No. 23114 Ada K. Wong, WSBA #45936
701 Fifth Avenue, Suite 3300 Attorney for Plaintiff

Seattle, WA 98104 6100 219" St. SW, Suite 480
Telephone: 206-223-1313 Mountlake Terrace, WA 98043
Facsimile: 206-682-7100 Tel: (206) 259-1259

Email: mmarisseau@karrtuttle.com Fax: (855) 925-0529

E-mail: ada@akw-law.com

/s Donald H. Snook

Donald H. Snook, Pro Hac Vice

FedEx Freight, Inc.

1715 Aaron Brenner Drive, Ste 600
Memphis, TN 38120

Telephone: 901-434-8305

Facsimile: 901-468-1765

Email: donald.snook@fedex.com

Attorneys for Defendant FedEx Freight, Inc.

STIPULATED MOTION AND ORDER KARR TUTTLE CAMPBELL
- i venue, Suite

GRANTING EXTENSION OF TIME TO FILE Seattle, Washington 98104

RESPONSIVE PLEADING- 3 Main: (206) 223 1313

#1249208 v1 / 43010-011 Fax: (206) 682 7100

 

 

 
oO Oo SN DN DH FP WD Ne

N N No No No N hm nN N _ _ nt _ —~ —_ — _ _ _
oe) | nN un & w N — oO Oo © “TDN wn t far N oot Oo

 

 

Case 2:18-cv-01164-MJP Document 46 Filed 05/28/19 Page 4 of 4

CERTIFICATE OF SERVICE
I, Natalie M. Tapias, affirm and state that 1 am employed by Karr Tuttle Campbell in King

County, in the State of Washington. I am over the age of 18 and not a party to the within action. |
My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98104. On this day, I caused
the foregoing Unopposed Motion and Order Granting Extension of Time to File Responsive

Pleading to be served on the parties listed below in the manner indicated.

Ada K. Wong (Via U.S. Mail

Jordan T. Wada Via Hand Delivery
AKW Law, P.C Via Electronic Mail
6100 219" St. SW, Suite 480 via Bee Mail

 

Mountlake Terrace, WA 98043
ada@akw-law.com
jordan@akw-law.com

paralegal@akw-law.com
Attorney for Plaintiff

I declare under penalty of perjury under the laws of the State of Washington that the

foregoing is true and correct, to the best of my knowledge.

SIGNED this 2@"Gay of M ay , 2019 at Seattle, Washington.

 

Natalie Tapias
STIPULATED MOTION AND ORDER KARR TUTTLE CAMPBELL
i venue, Suite .
GRANTING EXTENSION OF TIME TO FILE Seattle, Washington 98104
RESPONSIVE PLEADING. 4 Main: (206) 223 1313

#1249208 v1 / 43010-011 Fax: (206) 682 7100

 

 

 

 
